                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 18-cv-61138-BLOOM/Valle

SANDRA MADINYA, on behalf of
herself and all others similarly situated,

          Plaintiff,

v.

PORTFOLIO RECOVERY
ASSOCIATES, LLC,

      Defendant.
________________________________/

                ORDER ON MOTION FOR JUDGMENT ON THE PLEADINGS

          THIS CAUSE is before the Court upon Defendant Portfolio Recovery Associates, LLC’s

(“PRA” or “Defendant”) Motion for Judgment on the Pleadings, ECF No. [30] (the “Motion”).

The Court has carefully reviewed the Motion, all opposing and supporting submissions, the

record in this case and the applicable law, and is otherwise fully advised. For the reasons that

follow, the Motion is granted.

     I.       BACKGROUND

          Plaintiff Sandra Madinya (“Plaintiff”) filed this putative class action against Defendant

under the Fair Debt Collection Practices Act (“FDCPA”), stemming from a letter sent to Plaintiff

on February 21, 2018 to collect on a time-barred debt.             See generally, ECF Nos. [1]

(“Complaint”), [1-1] (“Letter”). At the time she received the Letter in the mail related to debt

she incurred on a Capital One credit card, the debt was time-barred. Id. ¶ 15. Plaintiff contends

that the letter violates the FDCPA because it fails to disclose to Plaintiff that should she make a

partial payment on the debt, Defendant’s right to sue for the debt would be “revived” under

Florida law.      Id. ¶¶ 21-24.    Based on these allegations, Plaintiff alleges in a single count
                                                            Case No. 18-cv-61138-BLOOM/Valle


violations of 15 U.S.C. §§ 1692e, 1692e(2)(A), 1692e(10), and 1692f. Id. ¶¶ 37-52. According

to Plaintiff, although it may not be improper for Defendant to seek repayment for a time-barred

debt, in doing so, Defendant must avoid creating a misleading impression regarding the

consequences of making partial payment on a time-barred debt, and clearly and prominently

disclose that partial payment would revive the statute of limitations. Id. ¶ 4

         Defendant previously sought to dismiss the Complaint, arguing that Plaintiff failed to

state a claim under the FDCPA, and that in any event, Defendant is protected by the safe harbor

provision in the FDCPA. See ECF No. [15]. The Court denied the Defendant’s Motion to

Dismiss. See ECF No. [28] (“Order”). The Court noted that although Plaintiff alleges in the

Complaint that the right to file suit on a time-barred debt can be revived by partial payment

under Florida law, Plaintiff’s conclusory allegation may not constitute an accurate statement of

the law in Florida. Order, ECF No. [28] at 8. Nevertheless, the Court observed that the

Defendant had not made that particular argument in its Motion to Dismiss. Therefore, the Court

declined to entertain it by implication. Defendant now moves for judgment on the pleadings,

arguing that Plaintiff’s statement of Florida law is incorrect, and therefore, that Plaintiff’s

FDCPA claim fails as a matter of law.

   II.      LEGAL STANDARD

         “After the pleadings are closed – but early enough not to delay trial – a party may move

for judgment on the pleadings.” Fed. R. Civ. P. 12(c). A party may move for judgment on the

pleadings if there are no material facts in dispute.       See Palmer & Cay, Inc. v. Marsh &

McLennan Cos., 404 F.3d 1297, 1303 (11th Cir. 2005); Riccard v. Prudential Ins. Co., 307 F.3d

1277, 1291 (11th Cir. 2002). In rendering judgment, a court may consider the substance of the

pleadings and any judicially noticed facts. Cunningham v. Dist. Attorney’s Office for Escambia



                                                 2
                                                               Case No. 18-cv-61138-BLOOM/Valle


Cty., 592 F.3d 1237, 1255 (11th Cir. 2010). “A motion for judgment on the pleadings is

governed by the same standard as a Rule 12(b)(6) motion to dismiss.” Guarino v. Wyeth LLC,

823 F. Supp. 2d 1289, 1291 (M.D. Fla. 2011). As such, a complaint must provide “more than

labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); see Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (explaining that Rule 8(a)(2)’s pleading standard “demands more than an unadorned,

the-defendant-unlawfully-harmed-me accusation”).           Nor can a complaint rest on “‘naked

assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 557 (alteration in original)). “To survive a motion to dismiss a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Id. (quoting Twombly, 550 U.S. at 570). Through this lens, the Court considers the

instant Motion.

    III.      ANALYSIS

           In the Motion, Defendant argues that Plaintiff’s FDCPA claim fails as a matter of law

because partial payment of a time-barred date does not revive the statute of limitation under

Florida law.      In response, Plaintiff argues that partial payment may revive the statute of

limitations, if accompanied by a writing. Response, ECF No. [31]. According to Plaintiff, the

Letter features a payment coupon and requests a check from the consumer, which requires a

signature. Id. at 6-7. Plaintiff therefore urges the Court to hold that the completion of the

payment coupon (by filling in the amount paid), accompanied by a check, is sufficient to revive

the statute of limitations. Id. However, this is not the theory pled in Plaintiff’s Complaint.

Rather, Plaintiff’s theory is that the Letter was misleading for failing to disclose that paying even

a small amount on a time-barred debt could revive the debt. ECF No. [1] ¶ 23. Thus, the Court



                                                   3
                                                              Case No. 18-cv-61138-BLOOM/Valle


must determine whether partial payment alone is sufficient to revive the statute of limitations

under Florida law. The salient facts are not in dispute: Plaintiff’s debt was time-barred when she

received the Letter from Defendant, though Plaintiff concedes that it is not presumptively

improper for a debt collector to seek repayment of a time-barred debt.

       At the outset, the Court notes that there is a legal distinction between payments or

promises to pay made before expiration of the statute of limitations, and those made subsequent

to expiration. A promise to pay or a partial payment made before running of the statute will

serve to restart the statute. See Jacksonville v. Am. Pub. Co. v. Jacksonville Paper Co., 197 So.

672, 677 (Fla. 1940) (“A promise to pay or a part payment tolls the running of the statute of

limitations, if made prior to the running of the statute.”); Kitchens v. Kitchens, 142 So. 2d 343,

345 (Fla. Dist. Ct. App. 1962) (same); Wassil v. Gilmour, 465 So. 2d 566, 568 (Fla. Dist. Ct.

App. 1985) (same); see also Cadle Co. v. McCartha, 920 So. 2d 144, 145 (Fla. 5th DCA 2006)

(“Prior to the 1974 enactment of section 95.051, Florida Statutes, Florida law had long

recognized that the statute of limitations on a pre-existing debt would be tolled through the date

of any new promise to pay the debt . . . as long as the promise was made prior to the expiration

of the limitations period.”); Fla. Stat. § 95.051(1)(f) (“The running of the time under any statute

of limitations . . . is tolled by: [t]he payment of any part of the principal or interest of any

obligation or liability founded on a written instrument.”).

       By contrast, once the statute of limitations has expired, “[a]n acknowledgment of, or

promise to pay, a debt barred by a statute of limitations must be in writing and signed by the

person sought to be charged.” Fla. Stat. § 95.04 (emphasis added). Thus, “[a] payment on a

debt barred by the statute of limitations without an acknowledgment of the balance of the debt as

existing and a willingness to pay the debt will not take it out of the statute. Woodham v. Hill, 83



                                                 4
                                                            Case No. 18-cv-61138-BLOOM/Valle


So. 517, 524 (Fla. 1919). Defendant argues that a signed check does not constitute sufficient

acknowledgment.

       In support of her position, Plaintiff relies upon case law that is distinguishable. First, in

Jacksonville, the court was presented with a situation in which partial payments were made prior

to the running of the statute of limitations. 197 So. 2d at 844-45. And while the court in

Jacksonville noted that a court can infer the intent to repay from a partial payment, the

requirement of acknowledgment is mandated by statute and must nevertheless be met under

§ 95.04. In re Stewart, 215 B.R. 633, 636 (Bankr. S.D. Fla. 1997). Second, in the cases in which

the courts considered revival of time-barred debts, the nature of the written documents was such

that the courts did not have to engage in conjunctive conjecture to conclude that the debts were

expressly acknowledged. See Whale Harbor Spa, Inc. v. Wood, 266 F.2d 953, 954 (5th Cir.

1959) (time-barred debt listed as a liability on balance sheet of a corporate debtor); Sebastian

Enterps., Inc. v. Fla. First Nat. Bank at Vero Beach, 345 So. 2d 827, 828 (Fla. 4th DCA 1977)

(time-barred debt listed on corporation’s balance sheet and tax return signed by corporate

accountant); Nolden v. Nolden, 650 So. 2d 84, 85 (5th DCA 1995) (wife in divorce proceeding

signed an affidavit acknowledging responsibility for time-barred debt, asking the court to

allocate payment responsibility between her and her husband).

       Plaintiff also relies upon the court’s ruling in Baez v. LTD Financial Services, L.P., No.

6:15-cv-1043-Orl-40TBS, 2017 WL 1291070, at *2 (M.D. Fla. Apr. 7, 2017). However, the

Court finds Baez to be inapposite. Although the defendant made a similar argument, which the

court ultimately rejected, the court in Baez also recognized that the defendant’s argument

confused the accuracy of the plaintiff’s legal theory with the applicability of a case she relied

upon in her pleading to support that theory. Baez, 2017 WL 1291070, at *2. The plaintiff in



                                                5
                                                              Case No. 18-cv-61138-BLOOM/Valle


Baez cited Cadle Co., which as the Court has already noted, supports the proposition that partial

payment before expiration of the statute of limitations tolls the statute. Id. In rejecting the

defendant’s argument, the court in Baez stated that “Defendant would have the Court enter

summary judgment in its favor due to Plaintiff’s singular mis-citation of legal authority in her

Complaint, despite Plaintiff’s clear and consistent enunciation of her legal theory of liability

from the beginning of the case.” Id. Indeed, the Eleventh Circuit agreed that the theory relied

upon by the plaintiff in Baez is “not quite right” under Florida law, but determined that the

defendant had notice that the plaintiff was proceeding under § 95.04. Baez v. LTD Fin. Servs.,

L.P., --- F. App’x ----, 2018 WL 6434388, at *1 (11th Cir. Dec., 7, 2018).

       Here, despite Plaintiff’s citation to § 95.04 in the Complaint, the only “clear and

consistent enunciation” of Plaintiff’s legal theory is that partial payment on a time-barred debt

revives the statute of limitations under Florida law. As the Court noted in its Order, Plaintiff’s

statement of Florida law is a legal conclusion, which the Court need not accept as true or

construe in her favor. It is only in response to the instant Motion that Plaintiff argues for the first

time that her theory is in fact that the payment coupon coupled with the signed check may be

considered to be an acknowledgment of the outstanding debt sufficient to revive the statute.

However, this is a new theory, for which Plaintiff has alleged no supporting facts. Indeed, upon

review of the Complaint and its attachments, Plaintiff’s allegations and attachments support only

one theory -- that a signed check alone would revive the statute.

       Thus, Plaintiff’s only pled theory is based upon an incorrect statement of law. A partial

payment alone does not revive the statute of limitations on a time-barred debt in Florida.

Moreover, even if the Court were to entertain Plaintiff’s new theory pairing coupon and

payment, it would also fail. See Woodham, 83 So. at 718 (“[a] mere writing enclosing a check of



                                                  6
                                                            Case No. 18-cv-61138-BLOOM/Valle


no stated amount, and for no purposes stated in such letter, and in no way referring to the debt or

account set out in the bill of particulars, upon which plaintiffs sued, is not such an

acknowledgment of or promise to pay as is required by the statute.”); In re Stewart, 215 B.R. at

636 (letter enclosing $25.00 payment insufficient to satisfy § 95.04).

         As a result, because a time-barred debt cannot be revived by partial payment alone under

Florida law, then the least sophisticated consumer could not be misled by omission of language

regarding the potential consequences of such payment. Cf. Trichell v. Midland Credit Mgmt.,

Inc., No. 4:18-cv-00132-ACA, 2018 WL 4184570, at *4-5 (N.D. Ala., Aug. 31, 2018)

(dismissing complaint where letter contained identical disclaimer language and partial payment

alone does not revive statute of limitations on a time-barred debt under Alabama law).

Accordingly, Plaintiff’s FDCPA claim fails as a matter of law.

   IV.       CONCLUSION

         For the reasons set forth, it is ORDERED AND ADJUDGED that Defendant’s Motion,

ECF No. [30], is GRANTED. The Court will enter judgment by separate order. The Clerk of

Court is directed to CLOSE this case.

         DONE AND ORDERED in Chambers in Miami, Florida, this 14th day of December,

2018.



                                                        _________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record




                                                 7
